 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00249-JAD-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.                                               ECF No. 34
 6
     JOHNATHAN THOMAS RATCLIFF,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday,
11   May 21, 2019 at 9:00 a.m., is vacated and continued to May 28, 2019 at 11:00 a.m.
12
            DATED this 10th
                       ____ day of May, 2019.
13
14
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
